 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARY D. GUZMAN, an                                Case No.: 18cv2531-WQH-RBB
     individual; LUIS GUZMAN, and
12   individual,                                       ORDER
13                                   Plaintiffs,
14   v.
15   NATIONSTAR MORTGAGE
16   LLC, doing business as Mr.
     Cooper; WILMINGTON TRUST,
17   NATIONAL ASSOCIATION, as
18   successor trustee for Bear Stearns
     alt-a-trust, mortgage pass-through
19   certificates, Series 2006-6; THE
20   MORTGAGE LAW FIRM PLC;
     and DOES 1-10, inclusive,
21
                                   Defendants.
22
23   HAYES, Judge:

24         The matter before the Court is the motion to dismiss filed by Defendant Nationstar

25   (ECF No. 17) and joined by Defendant Wilmington Trust (ECF No. 24).

26         I.    PROCEDURAL BACKGROUND

27         On June 28, 2018, Plaintiffs Mary Guzman and Luis Guzman initiated this action by

28   filing a complaint in the Superior Court of California for the County of San Diego, case

                                                   1
                                                                             18cv2531-WQH-RBB
 1   number 37-2018-00048717-CU-OR-NC, naming as defendants Mr. Cooper and Does 1
 2   through 5, inclusive.
 3         On November 5, 2018, Defendant Nationstar Mortgage, doing business as Mr.
 4   Cooper (Defendant Nationstar) removed the case to this Court based on diversity
 5   jurisdiction. (ECF No. 1).
 6         On December 10, 2018, Plaintiffs filed an amended complaint, the operative
 7   complaint in this action.     (ECF No. 8).         Plaintiffs bring claims against Defendant
 8   Nationstar; Defendant Wilmington Trust, National Association, as successor trustee for
 9   Bear Stearns alt-a-trust, mortgage pass-through certificates, Series 2006-6 (Wilmington
10   Trust); Defendant The Mortgage Law Firm PLC; and Does 1 through 10, inclusive.
11   Plaintiffs bring the following causes of action: (1) quiet title; (2) wrongful foreclosure in
12   violation of Cal. Civ. Code §§ 2923.6, 2924.11; (3) failure to substantiate foreclosure
13   documents in violation of Cal. Civ. Code § 2924.17; (4) negligence; (5) negligent
14   misrepresentation; (6) cancellation of instruments; (7) violation of the federal Real Estate
15   Settlement Procedures Act (RESPA), 12 C.F.R. § 1024.33(a)–(b); (8) violation of the
16   federal Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692; and (9) violation
17   of California’s Unfair Competition Law (UCL), Cal. Bus. & Prof. Code § 17200. Plaintiffs
18   claim that Defendants failed to uphold legal obligations to provide Plaintiffs with
19   mortgage-related information and that Defendants failed to meet statutory requirements
20   before recording foreclosure-related documents. Plaintiffs seek damages, injunctive relief,
21   rescission of foreclosure documents, “[a] judgment quieting title in Highland Oaks Court
22   finding that Plaintiffs are the owner in fee simple thereof,” and a judicial declaration that
23   Defendant Nationstar must rescind the notices of default and trustee’s sale from county
24   records and proceed with a lawful nonjudicial foreclosure by which Plaintiffs receive
25   written approval or denial of their loan modification application. (ECF No. 8 at 34).
26         On December 31, 2018, Defendant Nationstar filed a motion to dismiss pursuant to
27   Fed. R. Civ. P. 12(b)(6), on the grounds that that Plaintiffs lack standing to bring the claims
28   and fail to allege sufficient facts to state any claim. (ECF No. 17).

                                                    2
                                                                                   18cv2531-WQH-RBB
 1         On January 3, 2019, the Court approved a joint motion filed by Plaintiffs and
 2   Defendant The Mortgage Law Firm PLC (Defendant Mortgage Law Firm) stipulating that
 3   Defendant Mortgage Law Firm will be bound by non-monetary orders or judgments related
 4   to the Deed of Trust, and will not be not subject to any monetary awards in this case. (ECF
 5   Nos. 15, 18).
 6         On January 14, 2019, Plaintiffs filed a response in opposition to the motion to
 7   dismiss. (ECF No. 19).
 8         On January 28, 2019, Defendant Nationstar filed a reply in support of the motion to
 9   dismiss. (ECF No. 20).
10         On March 25, 2019, Defendant Wilmington Trust joined the motion to dismiss filed
11   by Defendant Nationstar. (ECF No. 24).
12         II.    ALLEGATIONS OF THE COMPLAINT
13         Plaintiffs own and occupy a residential property located at 4675 Highland Oaks
14   Court, Fallbrook, California 92028 (Highland Oaks Court). (ECF No. 8 at 2). Plaintiffs
15   are trustors and borrowers on a June 14, 2006 Deed of Trust that shows Highland Oaks
16   Court as security for a $650,000 loan. Id. ¶ 8; see also ECF No. 8-2 at 1–3. The lender on
17   the June 14, 2006 Deed of Trust is Countrywide Bank FSB (Countrywide). (ECF No. 8 ¶
18   2; ECF No. 8-2 at 2). The beneficiary on the June 14, 2006 Deed of Trust is Mortgage
19   Electronic Registration Systems Inc (MERS), acting as nominee for Countrywide. Id. The
20   trustee is Recontrust Company, N.A. (Recontrust). Id. Defendant Nationstar is a non-bank
21   mortgage servicer. (ECF No. 8 ¶ 3).
22         In 2010, Plaintiffs obtained a mortgage modification with the assistance of Diane
23   Cassidy, a loan modification underwriter. Id. ¶ 9. On February 20, 2015, Plaintiffs
24   obtained a mortgage modification with Cassidy’s assistance. Id. ¶ 10; see also ECF No. 8-
25   10 at 1. Under the 2015 modification, Plaintiffs were required to pay $2,663.11, “which
26   was a combination of their mortgage payment plus an escrow payment.” (ECF No. 8 ¶
27
28

                                                  3
                                                                               18cv2531-WQH-RBB
 1   10). From March 2015 to March 2017, Plaintiffs1 called Defendant Nationstar and made
 2   monthly payments between $2,633.11 and $2,800 depending on the amount Defendant
 3   Nationstar requested. Id. ¶¶ 11–12. Plaintiffs understood that the variation in payment
 4   amount resulted from taxes and insurance or the variable interest rate. Id. On April 1,
 5   2017, Plaintiffs called Defendant Nationstar to make a regular monthly payment, and
 6   Defendant Nationstar informed Plaintiffs that the payment amount was $7,221. Id. ¶ 14.
 7   Defendant Nationstar stated that Plaintiffs were sent notice of the increased payment
 8   amount. Id. Defendant Nationstar informed Plaintiffs that servicing would change from
 9   Nationstar to Mr. Cooper. Id. Defendant Nationstar sent the notice and other bills and
10   correspondence for Plaintiffs to 1666 Madrone Glen, Escondido, CA 92027 (the Escondido
11   address), a property owned and occupied by John and Claudia Bossaller since May 31,
12   2012. Id. at 4 & n.1; see also ECF No. 8-2 at 1–2.
13          On May 23, 2017, Cassidy submitted to Defendant Nationstar a completed loan
14   modification application on Plaintiff’s behalf and a third-party authorization she had
15   obtained from Defendant Nationstar. (ECF No. 8 ¶¶ 15–17).
16          On June 15, 2017, Defendant Nationstar informed Cassidy that additional
17   information was needed to prove that Plaintiffs resided at Highland Oaks Court and not the
18   Escondido address. Id. ¶ 18.
19          On June 20, 2017, Cassidy submitted a cable bill and IRA statement as proof of
20   Plaintiffs’ residence at Highland Oaks Court. Id. ¶ 19.
21          On June 30, 2017, Cassidy called Defendant Nationstar regarding the status of
22   Plaintiffs’ application. Id. ¶ 20. Defendant Nationstar stated that Cassidy was not
23   authorized to speak on Plaintiffs’ behalf and Defendant Nationstar refused to speak to
24   Cassidy. Id. The same day, Cassidy resent the third-party authorization to Defendant
25   Nationstar. Id. ¶ 22. The same day, Plaintiffs called Defendant Nationstar. Id. ¶ 21.
26
27
     1
      For purposes of this order, the Court refers to allegations of conduct by either individual Plaintiff as
28   conduct by “Plaintiffs.”

                                                         4
                                                                                           18cv2531-WQH-RBB
 1   Plaintiffs were informed that the application was being transferred from Nationstar to Mr.
 2   Cooper, which would take thirty to sixty days and would delay the application. Id.
 3          On August 8, 2017, “Citibank, N.A., as trustee for the holders of Bear Stearns Alt-
 4   A Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6, by Nationstar
 5   Mortgage LLC, it[]s attorney-in-fact,” transferred all interests in the June 14, 2006 Deed
 6   of Trust to Wilmington Trust. ECF No. 8-3 at 1; see also ECF No. 8 ¶ 4 (“Defendant
 7   Wilmington Trust is the beneficiary of the June 14, 2006 Deed of Trust by securitization.”).
 8   On August 17, 2017, Defendant Mortgage Law Firm was substituted as trustee for the June
 9   14, 2006 Deed of Trust. (ECF No. 8 ¶ 5).
10          On August 28, 2017, Defendant Nationstar “sent a loan modification letter to
11   Plaintiffs about exploring loss mitigation options.” Id. ¶ 23; see also ECF No. 8-12 at 1
12   (stating “a notice of default has been filed . . . while the foreclosure process has begun, you
13   may still have foreclosure prevention alternatives available”). The letter did not reference
14   Plaintiffs’ submitted application. (ECF No. 8 ¶ 23). The same day, Defendant Mortgage
15   Law Firm recorded a Notice of Default claiming $38,410.90 in arrears. Id. ¶¶ 5, 24; see
16   also ECF No. 8-6 at 1. The August 28, 2017 Notice of Default included a false statement
17   by Defendant Nationstar stating that thirty or more days had passed since initial contact, as
18   required by Cal. Civ. Code § 2923.55(c). (ECF No. 8 ¶ 24; ECF No. 8-6 at 3).
19          On September 21, 2017, Defendant Nationstar reapproved Cassidy to speak on
20   Plaintiffs’ behalf. (ECF No. 8 ¶ 35).
21          On October 6, 2017, Cassidy sent a new modification application to Defendant
22   Nationstar. Id. ¶ 26. Defendant Nationstar had not approved or denied the previous
23   application in writing to Cassidy or Plaintiffs. Id.
24          On November 13, 2017, Defendant Nationstar requested additional information
25   regarding Plaintiffs’ occupancy of Highland Oaks Court rather than the Escondido address.
26   Id. ¶ 27.
27          On November 28, 2017, Cassidy resent Plaintiffs’ cable bill and IRA statement to
28   Defendant Nationstar. Id. ¶ 28.

                                                    5
                                                                                   18cv2531-WQH-RBB
 1         On multiple occasions in December 2017, Cassidy and Plaintiffs contacted
 2   Defendant Nationstar and were told that the October 6, 2017 modification application was
 3   under review. Id. ¶ 29.
 4         On January 17, 2018, Cassidy contacted Defendant Nationstar and was told the
 5   offices were closed for inclement weather. Id. ¶ 30.
 6         On January 25, 2018, Defendant Mortgage Law Firm recorded a Notice of Trustee’s
 7   Sale with a sale date of February 16, 2018. Id. ¶ 31; see also ECF No. 8-7 at 2.
 8         On January 27, 2018, Cassidy called Defendant Nationstar. (ECF No. 8 ¶ 32).
 9   Defendant Nationstar stated that Cassidy was not authorized to speak on Plaintiffs’ behalf
10   and Defendant Nationstar refused to speak to Cassidy. Id. The same day, Plaintiffs called
11   Defendant Nationstar and were told that no modification application had been approved
12   because of the “‘proof of residence’ issue.” Id. ¶ 33.
13         On February 15, 2018, Plaintiffs filed for bankruptcy. Id. ¶ 34.
14         On June 15, 2018, Plaintiffs’ bankruptcy attorney submitted a loan modification
15   application to Defendant Nationstar. Id. ¶ 35. Plaintiffs’ bankruptcy attorney informed
16   Plaintiffs that the application was rejected without being approved or denied, and that the
17   attorney was sent a new application. Id.
18         On June 20, 2018, Cassidy called Defendant Nationstar to check on the status of the
19   application sent by Plaintiffs’ bankruptcy attorney. Id. ¶ 36. Defendant Nationstar
20   identified Plaintiffs’ address as the Escondido address. Id. Cassidy instructed Defendant
21   Nationstar to correct the ongoing address mistake, and Defendant Nationstar “promised to
22   ‘research the issue.’” Id. The same day, Plaintiffs called Defendant Nationstar and were
23   informed that the first loan modification application was incomplete and that Plaintiffs
24   could submit another. Id. ¶ 37.
25         On June 22, 2018, Defendant Nationstar sent Plaintiffs a letter at the Highland Oaks
26   Court address. (ECF No. 8-14 at 8). The letter states, “We have received your request for
27   assistance. Enclosed please find the following documents that must be completed in full
28

                                                  6
                                                                               18cv2531-WQH-RBB
 1   and returned to United Wholesale Mortgage in order for us to evaluate your request. Please
 2   return the attached documents to us by 7/22/2018.” Id.
 3          On June 26, 2018, Cassidy sent Defendant Nationstar a letter requesting review of
 4   “the existing modification application which [Cassidy] had resubmitted.” (ECF No. 8 ¶
 5   38).
 6          On June 27, 2018, Defendant Nationstar sent Cassidy a letter stating, “We received
 7   your correspondence on June 26, 2018 regarding the above-referenced loan. We . . . are in
 8   the process of reviewing your concerns. A response will be provided no later than August
 9   7, 2018.” (ECF No. 8-13 at 1). The letter lists Plaintiffs as the mortgagors and the Highland
10   Oaks Court address as the property address. Id.
11          On July 9, 2018, Cassidy resubmitted a loan modification application to Defendant
12   Nationstar. (ECF No. 8 ¶ 39).
13          On July 12, 2018, Cassidy called Defendant Nationstar and was told that the
14   application had been reviewed and denied. Id. ¶ 40. Cassidy “asked how that could have
15   happened so fast” and was told “that ‘it doesn’t matter’ since Defendant [Nationstar] would
16   not give Plaintiffs a modification ‘no matter what.’” Id.
17          On July 13, 2018, Cassidy sent Defendant Nationstar a request for a full accounting
18   of Plaintiffs’ loan. Id. ¶ 41; see also ECF No. 8-15 at 2–13; ECF No. 8-16 at 3–14.
19   Defendant Nationstar did not provide the requested information. (ECF No. 8 ¶ 41). The
20   same day, Plaintiffs wrote Defendant Nationstar a letter requesting a full history of
21   payments and additions to the loan within ten business days. (ECF No. 8-15 at 1; ECF No.
22   8-16 at 2).
23          On August 3, 2018, Plaintiffs called Defendant Nationstar and complained that the
24   mortgage balance increased from $650,000 to $962,452.99 after less than one year of
25   missed payments. (ECF No. 8 ¶ 42). Plaintiffs expressed concern that Defendant
26   Nationstar had confused Plaintiffs’ Highland Oaks Court mortgage with the Bossalers’
27   mortgage for the Escondido address. Id. Plaintiffs requested an accounting. Id. Plaintiffs
28   were told that a request would be submitted to the fraud department. Id.

                                                   7
                                                                                 18cv2531-WQH-RBB
 1           On August 6, 2018, Cassidy called Defendant Nationstar and requested a written
 2   denial of any of Plaintiffs’ applications. Id. ¶ 43.
 3           On August 10, 2018, Cassidy sent Defendant Nationstar a second request for a full
 4   accounting of Plaintiffs’ loan and an explanation of monies that had been applied to the
 5   loan. Id. ¶ 45. Defendant Nationstar did not provide the requested information. Id. The
 6   same day, Plaintiffs wrote Defendant Nationstar a letter stating that Plaintiffs had not
 7   received the information previously requested and requesting that Defendant Nationstar
 8   provide that information. (ECF No. 8-16 at 2). In the letter, Plaintiffs state that Plaintiffs
 9   were told that the application was denied and would be denied no matter what. Id.
10   Plaintiffs requested information supporting the denial. Id.
11           On August 20, 2018, Cassidy called Defendant Nationstar and was told that
12   Defendant Nationstar “would not ‘do a loan modification’ for Plaintiffs because Plaintiffs
13   already had three (3) previous modifications.” (ECF No. 8 ¶ 46).
14           On August 28, 2018, Defendant Nationstar sent Cassidy a copy of Plaintiffs’
15   “Interest Only Adjustable Rate Note,” which states that Plaintiffs’ $650,000 loan from
16   Countrywide was subject to a fixed interest rate that changed to an adjustable rate on July
17   1, 2016. Id. ¶ 47; see also ECF No. 8-8 at 2.
18           Plaintiffs did not receive a written denial of any modification application. (ECF No.
19   8 ¶¶ 31, 33, 35, 37, 40).
20           On September 24, 2018, Plaintiffs filed this action in San Diego Superior Court.
21           On November 5, 2018, Defendant Nationstar removed this action to this Court.
22           On November 30, 2018, Plaintiffs dismissed their Chapter 13 bankruptcy case. Id.
23   ¶ 54.
24           Plaintiffs seek damages, injunctive relief, rescission of foreclosure documents, “[a]
25   judgment quieting title in Highland Oaks Court finding that Plaintiffs are the owner in fee
26   simple thereof,” and a judicial declaration that Defendant Nationstar must rescind the
27   notices of default and trustee’s sale from county records and proceed with a lawful
28

                                                    8
                                                                                  18cv2531-WQH-RBB
 1   nonjudicial foreclosure by which Plaintiffs receive written approval or denial of their loan
 2   modification application. (ECF No. 8 at 34).
 3         III.   LEGAL STANDARD
 4         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
 5   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
 6   “must contain . . . a short and plain statement of the claim showing that the pleader is
 7   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
 8   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
 9   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
10   1041 (9th Cir. 2010) (quotation omitted). Stating a claim for relief “requires more than
11   labels and conclusions, and a formulaic recitation of the elements of a cause of action will
12   not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P.
13   8(a)(2)). When considering a motion to dismiss, a court must accept as true all “well-
14   pleaded factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “[A]ccepting
15   all factual allegations in the complaint as true and drawing ‘all reasonable inferences in
16   favor of the nonmoving party,’” the plaintiff’s “allegations must ‘plausibly suggest an
17   entitlement to relief.’” Gregg v. Haw., Dep’t of Pub. Safety, 870 F.3d 883, 886–87 (9th
18   Cir. 2017) (first quoting TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999); then
19   quoting Iqbal, 556 U.S. at 681). “[E]stablishing only a ‘possible’ entitlement to relief . . .
20   [does] not support further proceedings”; rather, the plaintiff must allege “facts tending to
21   exclude the possibility” that the defendant’s “alternative explanation is true.” Eclectic
22   Props. E. v. Marcus & Millichap Co., 751 F.3d 990, 996–97 (9th Cir. 2014); see also In re
23   Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1105 (9th Cir. 2013) (“To render their
24   explanation plausible, plaintiffs must do more than allege facts that are merely consistent
25   with both their explanation and defendants’ competing explanation.”).
26                A.     Standing
27         Defendant Nationstar and Defendant Wilmington Trust (Defendants) contend that
28   Plaintiffs lack standing to bring the claims in this case because Plaintiffs do not allege

                                                   9
                                                                                  18cv2531-WQH-RBB
 1   tender of the amount owed or the ability to tender. Defendants contend that wrongful
 2   foreclosure claimants must allege tender of the amount owed to challenge any aspect of the
 3   foreclosure process or obtain rescission. Defendants assert that Plaintiffs fail to set forth
 4   facts that would require an exception to the tender rule.
 5         Plaintiffs contend that this case meets an exception to the tender requirement because
 6   requiring tender would be inequitable. Plaintiffs assert that requiring tender in this case
 7   would “defeat the purpose of the regulations.” (ECF No. 19 at 23).
 8         California law requires wrongful foreclosure plaintiffs to allege that:
 9         (1) the trustee or mortgagee caused an illegal, fraudulent, or willfully
           oppressive sale of real property pursuant to a power of sale in a mortgage or
10
           deed of trust; (2) the party attacking the sale (usually but not always the trustor
11         or mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or
           mortgagor challenges the sale, the trustor or mortgagor tendered the amount
12
           of the secured indebtedness or was excused from tendering.
13
     In re Mortg. Elec. Registration Sys., Inc., 754 F.3d 772, 784–85 (9th Cir. 2014) (quoting
14
     Lona v. Citibank, N.A., 134 Cal. Rptr. 3d 622, 633 (Ct. App. 2011)). An exception to the
15
     tender requirement applies in the following circumstances:
16
           (1) the underlying debt is void, (2) the foreclosure sale or trustee’s deed is
17
           void on its face, (3) a counterclaim offsets the amount due, (4) specific
18         circumstances make it inequitable to enforce the debt against the party
           challenging the sale, or (5) the foreclosure sale has not yet occurred.
19
20   Id. at 785 (quoting Chavez v. Indymac Mortg. Servs., 162 Cal. Rptr. 3d 382, 390 (Ct. App.
21   2013)).
22         In this case, Plaintiffs allege, “Plaintiffs are pre-foreclosure and so have not offered
23   to tender. Plaintiffs have attempted to tender their mortgage payments, and are willing to
24   tender mortgage payments, when Defendant [Nationstar] provides them with an
25   explanation of the increased principal balance and a payment amount.” (ECF No. 8 ¶ 60).
26   The facts alleged do not support a plausible inference that a foreclosure sale has occurred
27   in this case. The California Court of Appeal has expressly distinguished cases that
28   “object[] to a foreclosure proceeding prior to a sale”—as in this action—from the cases

                                                   10
                                                                                   18cv2531-WQH-RBB
 1   Defendant Nationstar cites in support of applying the tender requirement. Pfeifer v.
 2   Countrywide Home Loans, Inc., 150 Cal. Rptr. 3d 673, 697 (Ct. App. 2012) (first citing
 3   Abdallah v. United Sav. Bank, 51 Cal. Rptr. 2d 286, 292 (Ct. App. 1996), then citing
 4   Arnolds Mgmt. Corp. v. Eischen, 205 Cal. Rptr. 15, 16 (Ct. App. 1984), and then citing
 5   Alicea v. GE Money Bank, No. C 09-00091 SBA, 2009 WL 2136969, at *3 (N.D. Cal. July
 6   16, 2009) (quoting Karlsen v. Am. Sav. & Loan Ass’n, 92 Cal. Rptr. 851, 854 (Ct. App.
 7   1971))). The Court concludes that dismissing Plaintiffs’ claims for failure to allege tender
 8   is improper in this case.
 9                B.     California Civil Code §§ 2923.6, 2924.11, 2924.17
10                       1. Contentions of the Parties
11         Defendants contend that the § 2923.6 and § 2924.11 claims fail because “Plaintiffs
12   cannot allege any facts showing that they were prejudiced” by the alleged violations. (ECF
13   No. 17 at 13). Defendants contend that the statutory scheme does not prohibit recording
14   the Notice of Default while a complete modification application is pending. Defendants
15   contend that the statute prohibits recording a notice of sale and conducting a sale while a
16   complete modification application is pending. Defendants assert that the Notice of Default
17   was not recorded while a complete loan modification application was pending. Defendants
18   assert that Plaintiffs do not allege that a notice of sale was recorded or that a sale was
19   conducted while a modification application was pending. Defendants further contend that
20   Plaintiffs’ claim under § 2924.17 must be pled with specificity. Defendants assert that
21   Plaintiffs’ allegations lack specificity regarding the Notice of Default or declarations
22   pursuant to § 2923.5 and § 2923.55.
23         Plaintiffs assert that a Notice of Trustee’s Sale was recorded on January 25, 2018,
24   before Plaintiffs received a written denial or approval of the modification application
25   submitted on May 23, 2017. Plaintiffs contend that the facts alleged in this case constitute
26   “dual tracking” in violation of § 2923.6 and § 2924.11, which prohibit a mortgage servicer
27   from pursuing foreclosure while simultaneously considering an application for a
28   foreclosure alternative. Plaintiffs assert that the Notice of Trustee’s Sale is voidable and

                                                  11
                                                                                18cv2531-WQH-RBB
 1   should be cancelled until Plaintiffs are provided mortgage statements and an accounting.
 2   Plaintiffs assert that Plaintiffs cannot pay the debt or pursue alternative remedies like
 3   reinstatement or reorganization without the mortgage statement, and with the Notice of
 4   Trustee’s Sale in the county records. Plaintiffs assert that Defendant Nationstar “used
 5   additional excuses to not approve or deny Plaintiffs’ application in writing which lend
 6   additional credence to Plaintiffs’ initial allegation of dual tracking”—in particular,
 7   requiring multiple third-party authorizations for Cassidy, transferring the application to Mr.
 8   Cooper, closing for inclement weather, requiring proof of residence on multiple occasions,
 9   and claiming Plaintiffs resided at the Escondido address on multiple occasions. (ECF No.
10   19 at 13).
11                         2. Applicable Law
12          Defendants rely upon the relevant California statutes after the amendments that took
13   effect January 1, 2018. Plaintiffs rely upon the statutes as enacted in 2013.2 “‘[T]he legal
14   effect of conduct should ordinarily be assessed under the law that existed when the conduct
15   took place . . . .’ California courts apply the same ‘general prospectivity principle’ as the
16   United States Supreme Court.” Myers v. Philip Morris Cos., Inc., 50 P.3d 751, 758–59
17   (Cal. 2002) (first quoting Landgraf v. USI Film Prod., 511 U.S. 244, 265 (1994), then
18   quoting Evangelatos v. Super. Ct., 753 P.2d 585, 597 (Cal. 1988)). Plaintiffs allege
19   wrongful conduct occurring in 2017 and in 2018. The Court assesses the alleged conduct
20   relying upon the law as it existed at the time of the alleged conduct.
21                         3. California Civil Code § 2923.6 Discussion
22          From January 1, 2013 to December 31, 2017, former § 2923.6 provided:
23          (c) If a borrower submits a complete application for a first lien loan
            modification offered by, or through, the borrower’s mortgage servicer, a
24
            mortgage servicer . . . shall not record a notice of default or notice of sale, or
25
26
27   2
       The parties do not address whether different versions of the statute apply to allegations of conduct that
     occurred before, versus after, the amendments effective January 1, 2018. The parties raise no grounds
28   justifying an exception to the general rule of prospectivity in this case.

                                                         12
                                                                                            18cv2531-WQH-RBB
 1         conduct a trustee’s sale, while the complete first lien loan modification
           application is pending. . . .
 2
           ....
 3         (g) In order to minimize the risk of borrowers submitting multiple applications
           for first lien loan modifications for the purpose of delay, the mortgage servicer
 4
           shall not be obligated to evaluate applications from borrowers who have
 5         already been evaluated or afforded a fair opportunity to be evaluated for a first
           lien loan modification prior to January 1, 2013, or who have been evaluated
 6
           or afforded a fair opportunity to be evaluated consistent with the requirements
 7         of this section, unless there has been a material change in the borrower’s
           financial circumstances since the date of the borrower’s previous application
 8
           and that change is documented by the borrower and submitted to the mortgage
 9         servicer.
10
     Cal. Civ. Code § 2923.6 (2013) (amended 2017). “[F]ormer Cal. Civ. Code §[] 2923.6
11
     [was] . . . repealed on January 1, 2018. . . . Former section 2923.6 was reenacted with
12
     somewhat different language as section 2924.11 . . . .” Travis v. Nationstar Mortg., LLC,
13
     733 F. App’x 371, 373 (9th Cir. 2018).
14
           The remedies for violation of § 2923.6 are governed by § 2924.12. Effective January
15
     1, 2015 to December 31, 2017, former § 2924.12 provides, “If a trustee’s deed upon sale
16
     has not been recorded, a borrower may bring an action for injunctive relief to enjoin a
17
     material violation of Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or
18
     2924.17.” Cal. Civ. Code § 2924.12 (2015) (amended 2017). Effective January 1, 2018
19
     to December 31, 2018, former § 2924.12 provides, “If a trustee’s deed upon sale has not
20
     been recorded, a borrower may bring an action for injunctive relief to enjoin a material
21
     violation of Section 2923.5, 2923.7, 2924.11, or 2924.17.” Cal. Civ. Code § 2924.12
22
     (2018) (current version at Cal. Civ. Code § 2924.12 (2019)); see also Rastegar v. Wells
23
     Fargo Bank, N.A., 745 F. App’x 761, 762 (9th Cir. 2018) (“[Plaintiffs] cannot receive
24
     damages under [§ 2924.12] because no foreclosure has occurred.”); Valbuena v. Ocwen
25
     Loan Servicing, LLC, 188 Cal. Rptr. 3d 668, 671 (Ct. App. 2015) (noting the statute
26
     “provides for injunctive relief for statutory violations that occur prior to foreclosure . . .
27
     and monetary damages when the borrower seeks relief for violations after the foreclosure
28

                                                   13
                                                                                  18cv2531-WQH-RBB
 1   sale has occurred”) (citing Cal. Civ. Code §§ 2924.12(a)(1), (b)). Courts have determined
 2   that a violation is “material” if a plaintiff’s nonconclusory allegations support a plausible
 3   inference that the violation “affected a plaintiff’s loan obligations or the modification
 4   process.” Cornejo v. Ocwen Loan Serv., LLC, 151 F. Supp. 3d 1102, 1113 (E.D. Cal. 2015)
 5   (collecting cases); see also Travis, 733 F. App’x at 375–76 (pleadings lacked “sufficient
 6   details to survive a motion to dismiss” regarding how the damages would have been
 7   avoided if defendants had answered plaintiffs’ application); Cardenas v. Caliber Home
 8   Loans, Inc., 281 F. Supp. 3d 862, 869–71 (N.D. Cal. 2017) (concluding that a “material
 9   violation” affects the plaintiff’s loan obligations or the loan modification process).
10          In this case, Plaintiffs allege that a loan modification application was submitted on
11   May 23, 2017 and that corresponding supplemental information was submitted on June 20,
12   2017. Plaintiffs allege that another application was submitted on October 6, 2017 and that
13   corresponding supplemental information was sent on November 28, 2017. Plaintiffs allege
14   that they did not receive any written acceptance or denial and explanation before the
15   recordings of the August 28, 2017 Notice of Default and January 25, 2018 Notice of
16   Trustee’s Sale.3 Plaintiffs allege the mortgage was modified on two previous occasions, in
17   2010 and in 2015. Plaintiffs allege that there had been less than a year of missed mortgage
18   payments. Plaintiffs allege that the May 23, 2017 application in this case was not approved
19   or denied in writing before the Notice of Default was recorded on August 28, 2017 or the
20   Notice of Trustee’s Sale was recorded on January 25, 2018.                     Plaintiffs allege that
21   bankruptcy proceedings began on February 15, 2018 and were dismissed on November 30,
22   2018. Plaintiffs allege that the violation caused Plaintiffs to incur unnecessary foreclosure
23   fees and costs. Plaintiffs allege that the violation caused Plaintiffs to be subject to the
24
25
     3
26    Plaintiffs allege that additional modification applications were submitted on June 15, 2018 and July 9,
     2018. Modification applications submitted after the recorded notices at issue in this case—the August 28,
27   2017 Notice of Default and the January 25, 2018 Notice of Trustee’s Sale—are not relevant to the
     determination of whether the notices were recorded while modification applications were pending in
28   violation of § 2923.6.

                                                        14
                                                                                           18cv2531-WQH-RBB
 1   foreclosure process, to waste time and money on a bankruptcy, and caused the mortgage
 2   balance to increase.
 3         The Court finds that the allegations fail to support a plausible inference of a material
 4   change in Plaintiffs’ financial circumstances since the date of Plaintiffs’ previous
 5   modification applications in 2010 and 2015. See Cal. Civ. Code § 2923.6 (2013) (amended
 6   2017). The allegations fail to support a plausible inference that Plaintiffs documented and
 7   submitted a material change in financial circumstances. See id. The allegations fail to
 8   support a plausible inference that Plaintiffs’ May 2017 or October 2017 applications
 9   satisfied the requirements of § 2623.6 effective at the time the applications were submitted
10   and at the time of the August 28, 2017 Notice of Default. See also Wheeler v. Specialized
11   Loan Servs., No. 17-CV-1267-JLS (JMA), 2018 WL 2193673, at *6 (S.D. Cal. May 14,
12   2018) (“Defendant was under no obligation to respond to Plaintiffs’ request in 2017 absent
13   a material change in Plaintiff’s financial circumstances that was documented and submitted
14   to Defendant.”). Plaintiffs fail to allege facts to support a § 2923.6 claim.
15                       4. California Civil Code § 2924.11 Discussion
16         From January 1, 2018 to December 31, 2018, former § 2924.11 provided:
17         (a) If a borrower submits a complete application for a foreclosure prevention
           alternative offered by, or through, the borrower’s mortgage servicer, a
18
           mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall
19         not record a notice of sale or conduct a trustee’s sale while the complete
           foreclosure prevention alternative application is pending, and until the
20
           borrower has been provided with a written determination by the mortgage
21         servicer regarding that borrower’s eligibility for the requested foreclosure
           prevention alternative.
22
23   Cal. Civ. Code § 2924.11 (2018) (current version at Cal. Civ. Code § 2924.6 (2019)).
24   “Former section 2923.6(g) . . . was not replaced with an analog in current section 2924.11.”
25   Travis, 733 F. App’x at 374 n.3. Remedies for violation of § 2924.11 are governed by §
26   2924.12, as set forth in the preceding section. See supra section III.B.3.
27         In this case, Plaintiffs allege that they did not receive a written acceptance or denial
28   and explanation in response to Plaintiffs’ modification applications before the Notice of

                                                   15
                                                                                     18cv2531-WQH-RBB
 1   Trustee’s Sale was recorded on January 25, 2018.4 Plaintiffs allege that there had been less
 2   than a year of missed mortgage payments. Plaintiffs allege that bankruptcy proceedings
 3   began on February 15, 2018 and were dismissed on November 30, 2018. Plaintiffs allege
 4   that the violation caused the mortgage balance to increase and subjected Plaintiffs to
 5   bankruptcy and foreclosure processes that wasted time and money.
 6          Assuming the January 25, 2018 Notice of Trustee’s Sale could demonstrate a
 7   violation of former § 2924.11, with respect to applications that were submitted in 2017, the
 8   allegations fail to support a plausible inference of materiality as required by § 2924.12.
 9   The allegations do not support a plausible inference that the alleged damages would have
10   been avoided or reduced by any foreclosure alternatives Plaintiffs would have sought, had
11   Plaintiffs received a response to the modification applications. See Travis, 733 F. App’x
12   at 375–76 (“The [plaintiffs] allege that, if they ‘were denied for a loan modification they
13   would have . . . sought some other type of foreclosure alternative such as a standard sale
14   of the property.’ These allegations lack sufficient details to survive a motion to dismiss,
15   including how the foreclosure alternatives the [plaintiffs] would have sought, had they
16   received an answer to their application from [Defendant], would have avoided or reduced
17   the damages they allege.”). Plaintiffs fail to allege facts to support a § 2924.11 claim.
18                        5. California Civil Code § 2924.17 Discussion
19          From January 1, 2015 to December 31, 2018, former § 2924.17 provided:
20          (a) A declaration recorded pursuant to Section 2923.5 or, until January 1,
            2018, pursuant to Section 2923.55, a notice of default, notice of sale,
21
            assignment of a deed of trust, or substitution of trustee recorded by or on
22          behalf of a mortgage servicer in connection with a foreclosure subject to the
            requirements of Section 2924, or a declaration or affidavit filed in any court
23
            relative to a foreclosure proceeding shall be accurate and complete and
24          supported by competent and reliable evidence.
25
26
27   4
       Any modification applications submitted after the January 25, 2018 Notice of Trustee’s Sale are not
     relevant to the determination of whether the notice was recorded while modification applications were
28   pending in violation of § 2923.11. See supra note 3.

                                                      16
                                                                                        18cv2531-WQH-RBB
 1         (b) Before recording or filing any of the documents described in subdivision
           (a), a mortgage servicer shall ensure that it has reviewed competent and
 2
           reliable evidence to substantiate the borrower’s default and the right to
 3         foreclose, including the borrower's loan status and loan information.
 4
     Cal. Civ. Code § 2924.17 (2015) (current version at Cal. Civ. Code § 2924.17 (2019)).
 5
     Remedies for violation of § 2924.17 are governed by § 2924.12, as set forth in the
 6
     preceding section. See supra section III.B.3.
 7
           In this case, Plaintiffs’ allegations regarding the recordings of the August 28, 2017
 8
     Notice of Default or January 25, 2018 Notice of Trustee’s Sale fail to support a plausible
 9
     inference of materiality—that the alleged damages would have been avoided or reduced by
10
     any action Plaintiffs would have taken, had the notices been properly substantiated. See
11
     Major v. Wells Fargo Bank, N.A., No. 14-CV-998-LAB-RBB, 2014 WL 4103936, at *4
12
     (S.D. Cal. Aug. 18, 2014) (“[T]he Majors don’t appear to dispute that they defaulted on
13
     their mortgage and that Wells Fargo has standing to foreclose. In light of this, it’s not clear
14
     what the injury is here, and, assuming there is one, what relief the Majors would be entitled
15
     to. Therefore, the Majors’ claims based on California Civil Code section 2924.17 are
16
     DISMISSED.”). Plaintiffs fail to allege facts to support a § 2924.17 claim.
17
           In addition, “[i]n the event that the sale proceedings are postponed for a period or
18
     periods totaling more than 365 days, the scheduling of any further sale proceedings shall
19
     be preceded by giving a new notice of sale . . . .” Cal. Civ. Code § 2924g(c)(2). No
20
     allegations support a plausible inference that a trustee’s sale occurred within one year of
21
     the January 25, 2018 recording of the Notice of Trustee’s Sale. No allegations support a
22
     plausible inference that a foreclosure sale could occur in this case without the recording of
23
     a new Notice of Trustee’s Sale. Any claim for injunctive relief pursuant to Cal. Civ. Code
24
     § 2924.12 is moot and fails to state a claim as a matter of law. See Rae v. Bank of Am.,
25
     N.A., No. CV 16-8932 PA (SSX), 2017 WL 447306, at *4 (C.D. Cal. Feb. 1, 2017) (“[A]s
26
     a result of Plaintiff’s filing of her bankruptcy petition, no trustee’s sale occurred within one
27
     year of the recording of the March 18, 2015 Notice of Trustee’s Sale. BofA therefore
28

                                                    17
                                                                                   18cv2531-WQH-RBB
 1   cannot conduct a foreclosure sale without recording a new Notice of Trustee’s Sale. . . .
 2   [A]ny claim for injunctive relief, the only relief Plaintiff could currently obtain for a
 3   violation of Civil Code section 2924.17 related to the March 18, 2015 Notice of Trustee’s
 4   Sale, is moot and fails to state a claim as a matter of law.”), aff’d, 727 F. App’x 380 (9th
 5   Cir. 2018).
 6                 C.    RESPA
 7         Defendants contend that the RESPA claim fails because 12 C.F.R. § 1024.33(a)
 8   applies only to reverse mortgages. Defendants contend that § 1024.33(b) does not require
 9   notice as to the rebranding of Nationstar to Mr. Cooper. Plaintiffs contend that notice was
10   required under §1024.33 in this case because the amount of payment changed and
11   Defendant Nationstar sent the notice of increased payment to the incorrect address.
12         RESPA requires a mortgage servicer to notify the borrower in writing of any
13   assignment, sale, or transfer of service not more than fifteen days after the effective date
14   of transfer. 12 U.S.C. §§ 2605(c)(1), (c)(2)(A). A transferor of servicing must notify the
15   borrower not more than fifteen days before the effective date of the servicing transfer. Id.
16   at §§ 2605(b)(1), (b)(2)(A). RESPA regulations provide that the transferor and transferee
17   may provide a single notice not less than fifteen days before the effective date of the
18   servicing transfer. 12 C.F.R. § 1024.33(b)(3). See Decker v. Servis One, Inc., No. 1:15-
19   CV-1170-RP, 2017 WL 61965, at *3 (W.D. Tex. Jan. 5, 2017) (“Section 1024.33(b) sets
20   out the same notice requirements as 12 U.S.C. § 2605(c). While the regulation contains no
21   enforcement provision, the related statute does.”). The regulations provide an exception to
22   the notice of transfer if there is no change in the payee, address to which payment must be
23   delivered, account number, or amount of payment due and the transfer is between affiliates
24   or as a result of a merger or acquisition. 12 C.F.R. § 1024.33(b)(2). “Numerous courts
25   have read Section 2605 as requiring a showing of pecuniary damages to state a claim. . . .
26   A plaintiff is entitled to recover for the loss that relates to the RESPA violation, not for all
27   losses related to foreclosure activity.” Diunugala v. JP Morgan Chase Bank, N.A., 81 F.
28   Supp. 3d 969, 981–82 (S.D. Cal. 2015) (collecting cases); see also Eronini v. JP Morgan

                                                    18
                                                                                   18cv2531-WQH-RBB
 1   Chase Bank NA, No. 08–55929, 2010 WL 737841, at *1 (9th Cir. Mar. 3, 2010) (“The
 2   district court properly dismissed the action because Eronini suffered no damages as a result
 3   of the alleged RESPA violation.”); Shepherd v. Am. Home Mortg. Servs., Inc., No. 2:09–
 4   1916, 2009 WL 4505925, at *3 (E.D. Cal. Nov. 20, 2009) (“This pleading requirement has
 5   the effect of limiting the cause of action to circumstances in which plaintiff can show that
 6   a failure to respond or give notice has caused them actual harm.”) (citation omitted).
 7         In this case, Plaintiffs claim violation of RESPA and RESPA’s implementing
 8   regulations based on the alleged failure to properly notify Plaintiffs of a change in servicing
 9   and failure to send Plaintiffs other mortgage-related correspondence following the
10   February 2015 modification.          Plaintiffs allege that Plaintiffs’ mortgage-related
11   correspondence was sent to the Escondido address. Plaintiffs allege that the rebranding of
12   Nationstar and Mr. Cooper required Defendant Nationstar to notify Plaintiffs that a new
13   entity acquired servicing rights. Plaintiffs allege, “Plaintiffs were prevented from seeing
14   their mortgage statement, prevented from knowing the extent of their arrears, prevented
15   from successfully addressing their arrears in bankruptcy, and/ or from modifying their
16   mortgage.” (ECF No. 8 ¶ 84).
17         The Court finds the allegations do not support a plausible inference of a RESPA
18   violation as to 12 C.F.R. § 1024.33(a). See 12 C.F.R. § 1024.30 (“Section 1024.33(a) only
19   applies to reverse mortgage transactions.”).         In addition, Plaintiffs fail to plead
20   nonconclusory factual allegations of damages to Plaintiffs because of any alleged RESPA
21   violation as to 12 C.F.R. § 1024(b). Cf. Allen v. United Fin. Mortg. Corp., 660 F.Supp.2d
22   1089, 1097 (N.D. Cal. 2009) (“Allen only offers the conclusory statement that ‘damages
23   consist of the loss of plaintiff’s home together with his attorney fees.’ He has not actually
24   attempted to show that the alleged RESPA violations caused any kind of pecuniary loss
25   (indeed, his loss of property appears to have been caused by his default).”). Plaintiffs fail
26   to allege facts to show any RESPA violation regarding notice of transfer of servicing
27   plausibly caused the damages alleged. Plaintiffs further fail to adequately allege a basis
28

                                                   19
                                                                                   18cv2531-WQH-RBB
 1   for imposing statutory damages for a “pattern and practice of noncompliance.” 12 U.S.C.
 2   § 2605(f). Plaintiffs fail to allege facts to support a RESPA claim.
 3                D.     FDCPA
 4         Defendants contend that the FDCPA claim fails because Nationstar is a loan
 5   servicer, not a debt collector within the meaning of the FDCPA. Plaintiffs contend that
 6   Nationstar is a debt collector servicing a mortgage on behalf of a beneficiary. Plaintiffs
 7   assert that Nationstar’s failure to send Plaintiffs their mortgage statements and other
 8   notices, and the corresponding privacy violation from sending those documents to the
 9   Escondido address, are unfair debt collection practices in violation of FDCPA.
10         The FDCPA prohibits debt collectors from engaging in abusive, deceptive, and
11   unfair practices in the collection of consumer debts. See 15 U.S.C. § 1692. To state a
12   claim under the FDCPA, a plaintiff must allege facts that establish that (1) the plaintiff has
13   been the object of collection activity arising from a consumer debt, (2) the defendant
14   attempting to collect the debt qualifies as a “debt collector” under the FDCPA, and (3) the
15   defendant has engaged in a prohibited act or has failed to perform a requirement imposed
16   by the FDCPA. Castriotta v. Paradise Valley Fed. Credit Union, No. 17CV0031-WQH-
17   BGS, 2017 WL 3337247, at *4 (S.D. Cal. Aug. 3, 2017). “The term ‘debt collector’ means
18   any person who uses any instrumentality of interstate commerce or the mails in any
19   business the principal purpose of which is the collection of any debts, or who regularly
20   collects, or attempts to collect, directly or indirectly, debts owed or due or asserted to be
21   owed or due another.” 15 U.S.C. § 1692a(6). Excluded from the definition of debt
22   collector is “any person collecting or attempting to collect any debt owed or asserted to be
23   owed or due another to the extent such activity . . . (iii) concerns a debt which was not in
24   default at the time it was obtained.” § 1692a(6)(F). A loan servicer who acquires servicing
25   rights before a debt goes into default is not a debt collector. See Rich v. Bank of Am., N.A.,
26   666 F. App’x 635, 639 (9th Cir. 2016) (citation omitted); see also Castriotta, 2017 WL
27   3337247, at *4 (“The FDCPA does not apply to a consumer’s creditors, a mortgage
28   servicing company, or any assignee of the debt, so long as the debt was not in default at

                                                   20
                                                                                  18cv2531-WQH-RBB
 1   the time it was assigned.”). The FDCPA does not define the term “default”; however, “[i]n
 2   applying the FDCPA, courts have repeatedly distinguished between a debt that is in default
 3   and a debt that is merely outstanding, emphasizing that only after some period of time does
 4   an outstanding debt go into default.” Amelina v. Mfrs. & Traders Tr. Co., No. 14CV1906
 5   WQH (NLS), 2015 WL 7272224, at *6 (S.D. Cal. Nov. 17, 2015) (quoting Alibrandi v.
 6   Fin. Outsourcing Servs., Inc., 333 F.3d 82, 86 (2d Cir. 2003)).
 7         In this case, Plaintiffs allege that Defendant Nationstar sending Plaintiffs’ mortgage-
 8   related correspondence to the Escondido address violates 15 U.S.C. § 1692(f). Plaintiffs
 9   allege that a Notice of Default was recorded on August 28, 2017. Attached to Plaintiffs’
10   complaint is a February 20, 2015 document that references servicing by Defendant
11   Nationstar, and a June 22, 2018 loan document that references servicing by Mr. Cooper.
12   See ECF No. 8-10 at 1; ECF No. 8-14 at 1. Plaintiffs allege no facts to support the inference
13   that Plaintiffs’ mortgage was in “default” within the meaning of the FDCPA before
14   Nationstar or Mr. Cooper began to service the loan. The facts alleged in the complaint
15   support only an inference that Nationstar and Mr. Cooper are mortgage servicers, not debt
16   collectors, within the meaning of the FDCPA. See Amelina, 2015 WL 7272224, at *7.
17   Plaintiffs fail to allege facts to support an FDCPA claim.
18                E.     Negligence, Negligent Misrepresentation, Quiet Title
19         Defendants contend that the negligence claim fails because Plaintiffs cannot show
20   that Defendant Nationstar owed Plaintiffs a duty of care in this case. Defendants contend
21   that the quiet title claim fails because Plaintiffs admit they have not paid the amount due
22   on the mortgage at issue in this case.             Defendants contend that the negligent
23   misrepresentation claim fails because Plaintiffs do not demonstrate they justifiably relied
24   on any misrepresentation. Plaintiffs contend that under California law, “a duty arises when
25   a servicer agrees to consider a modification application and that should also apply here
26   with regard to mailing mortgage statements.” (ECF No. 19 at 20).
27         “The existence of a duty of care owed by a defendant to a plaintiff is a prerequisite
28   to establishing a claim for negligence. . . . [A]s a general rule, a financial institution owes

                                                   21
                                                                                   18cv2531-WQH-RBB
 1   no duty of care to a borrower when the institution’s involvement in the loan transaction
 2   does not exceed the scope of its conventional role as a mere lender of money.” Nymark v.
 3   Heart Fed. Sav. & Loan Ass’n, 283 Cal. Rptr. 53, 56 (Ct. App. 1991). The California Court
 4   of Appeal has stated that “[t]here is a division of authority on the question whether a lender
 5   might be liable for negligence in processing an application for a loan modification.”
 6   Winstrom v. Bank of Am., N.A., No. 2D CIVIL B266680, 2017 WL 1231379, at *4–5 (Cal.
 7   Ct. App. Apr. 4, 2017) (first citing Lueras v. BAC Home Loans Servicing, LP, 163 Cal.
 8   Rptr. 3d 804, 820 (Ct. App. 2013) (“We conclude a loan modification is the renegotiation
 9   of loan terms, which falls squarely within the scope of a lending institution’s conventional
10   role as a lender of money.”), then citing Alvarez v. BAC Home Loans Servicing, L.P., 176
11   Cal. Rptr. 3d 304, 310 (Ct. App. 2014) (recognizing a duty “because defendants allegedly
12   agreed to consider modification of the plaintiffs’ loans”)). The Court finds that no alleged
13   facts demonstrate conduct exceeding the scope of a mortgage lender’s conventional role.
14   The allegations do not support a plausible inference that Plaintiffs were owed a duty of
15   care in this case. Plaintiffs fail to allege facts to support a negligence claim.
16         The elements for negligent misrepresentation are: “(1) representation as to a material
17   fact, (2) representation is untrue, (3) regardless of actual belief, the defendant made the
18   representation without a reasonable ground for believing it true, (4) intent to induce
19   reliance, (5) justifiable reliance by plaintiff who does not know the representation is false,
20   and (6) damage.” Masters v. San Bernardino Cty. Emps. Ret. Ass’n, 37 Cal. Rptr. 2d 860,
21   867 (Ct. App. 1995); see also Rastegar, 745 F. App’x at 762 (citing Masters, 37 Cal. Rptr.
22   2d at 867). In this case, Plaintiffs allege misrepresentations by agents of Defendant
23   Nationstar; in particular, that the Notice of Default recorded on August 28, 2017 falsely
24   states that Plaintiffs were previously contacted to discuss the financial situation and non-
25   foreclosure alternatives. Attached to the August 28, 2017 Notice of Default is a document
26   titled “Declaration of Mortgage Servicer Pursuant to Civil Code § 2923.55(c),” which
27   states, “The mortgage servicer has contacted the borrower pursuant to California Civil
28   Code §2923.55(b)(2) to ‘assess the borrower’s financial situation and explore options for

                                                   22
                                                                                   18cv2531-WQH-RBB
 1   the borrower to avoid foreclosure’. Thirty (30) days, or more, have passed since the initial
 2   contact was made.” (ECF No. 8-6 at 3). The document is dated July 19, 2017 and is signed
 3   by an execution specialist of Defendant Nationstar. Plaintiffs allege that they filed for
 4   bankruptcy “to stop the foreclosure sale.” See id. ¶ 68. Plaintiffs allege, “Plaintiffs
 5   reasonably relied on Defendants misrepresentations to Plaintiffs’ detriment as they failed
 6   to retain legal counsel in a timely manner, costing them thousands of dollars of excessive
 7   fees, costs and interest.” Id. ¶ 76. The Court finds that the allegations do not support a
 8   plausible inference of the document’s connection to any action taken by Plaintiffs. The
 9   allegations fail to demonstrate that Plaintiffs relied on the alleged misrepresentations.
10   Plaintiffs fail to allege facts to support a negligent misrepresentation claim.
11          “[A] mortgagor of real property cannot, without paying his debt, quiet his title
12   against the mortgagee.” Miller v. Provost, 33 Cal. Rptr. 2d 288, 290 (Ct. App. 1994)
13   (citations omitted); see also Aguilar v. Bocci, 114 Cal. Rptr. 91 (Ct. App. 1974) (“The
14   cloud upon [the] title persists until the debt is paid.”); Banares v. Wells Fargo Bank, NA,
15   681 F. App’x 638, 641 (9th Cir. 2017) (“Banares did not state a claim for quiet title because
16   she has not tendered her outstanding loan balance.”); Kelley v. Mortg. Elec. Registration
17   Sys., Inc., 642 F. Supp. 2d 1048, 1057 (N.D. Cal. 2009) (“Plaintiffs have not alleged that
18   they are the rightful owners of the property, i.e. that they have satisfied their obligations
19   under the Deed of Trust. As such, they have not stated a claim to quiet title.”). In this case,
20   the allegations support the plausible inference that Plaintiffs have missed payments on the
21   mortgage of Highland Oaks Court. See, e.g., ECF No. 8 ¶ 42. The allegations do not
22   support the plausible inference that Plaintiffs have paid the balance of the debt at issue.
23   Plaintiffs fail to allege facts to support a quiet title claim.
24                 F.     UCL
25          Defendants contend that Plaintiffs’ UCL claim fails because Plaintiffs fail to state
26   any underlying claim for a violation of law. Defendants contend that Plaintiffs lack
27   standing to bring a UCL claim because Plaintiffs do not allege a foreclosure or facts
28   showing loss of money or property. Defendants assert that the threat of foreclosure was

                                                     23
                                                                                   18cv2531-WQH-RBB
 1   caused by Plaintiffs’ default on the loan rather than conduct by Defendant Nationstar.
 2   Plaintiffs assert that the UCL claim rests on violation of Cal. Civ. Code § 2923.5 and 12
 3   C.F.R. § 1024.33(b)(2)(i).
 4         The UCL provides civil remedies for “any unlawful, unfair or fraudulent business
 5   act or practice.” Cal. Bus. & Prof. Code § 17200. The UCL “unlawful” prong “borrows
 6   violations of other laws and treats them as unlawful practices that the unfair competition
 7   law makes independently actionable.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co.,
 8   973 P.2d 527, 539–40 (Cal. 1999) (internal quotations and citation omitted). The UCL
 9   lists who may bring “[a]ctions for relief,” including “a person who has suffered injury in
10   fact and has lost money or property as a result of the unfair competition.” Cal. Bus. & Prof.
11   Code § 17204.
12         Historically, the UCL authorized any person acting for the interests of the
           general public to sue for relief notwithstanding any lack of injury or damages.
13
           . . . Proposition 64 . . . amended the UCL to provide that a private person has
14         standing to bring a UCL action only if he or she “has suffered injury in fact
           and has lost money or property as a result of the unfair competition.” . . . “A
15
           private plaintiff must make a twofold showing: he or she must demonstrate
16         injury in fact and a loss of money or property caused by unfair competition.”
17
     Durell v. Sharp Healthcare, 108 Cal. Rptr. 3d 682, 690–91 (Ct. App. 2010) (first quoting
18
     Cal. Bus. & Prof. Code § 17204, then quoting Peterson v. Cellco P’ship, 80 Cal. Rptr. 3d
19
     316, 321 (Ct. App. 2008)) (internal citations omitted). “[A] plaintiff suffers an injury in
20
     fact for purposes of standing under the UCL when he or she has: (1) expended money due
21
     to the defendant’s acts of unfair competition . . . (2) lost money or property . . . or (3) been
22
     denied money to which he or she has a cognizable claim.” Hall v. Time Inc., 70 Cal. Rptr.
23
     3d 466, 470–71 (Ct. App. 2008). A UCL plaintiff must plead “an injury in fact caused by,
24
     or in justifiable reliance on, the alleged acts of unfair competition.” Id. at 474.
25
           In this case, Plaintiffs allege that violations of Cal. Civ. Code §§ 2923.6, 2924.11,
26
     2924.17, 2923.55, 2923.5, 2924; 12 C.F.R. § 1024.33(a)–(b); and 15 U.S.C. § 1692f are
27
     unlawful acts underlying the Cal. Bus. & Prof. Code §17200 claim. The Court has found
28

                                                    24
                                                                                   18cv2531-WQH-RBB
 1   that Plaintiffs do not state a claim pursuant to Cal. Civ. Code §§ 2923.6, 2924.11, 2924.17;
 2   12 C.F.R. § 1024.33(a)–(b); or 15 U.S.C. § 1692f; accordingly, Plaintiffs fail to state a
 3   UCL claim premised on an unlawful act with respect to those statutes.
 4         Plaintiffs allege the following unlawful acts related to Cal. Civ. Code §§ 2923.55,
 5   2923.5, 2924:
 6         Failing to contact Plaintiffs to assess their financial situation and discuss
           nonforeclosure alternatives . . . . Executing a false Declaration of Compliance
 7
           with Cal. Civ. Code §2923.55/§2923.5 . . . . Failing to properly serve Plaintiffs
 8         with a NOTICE of Default and NOTICE of Trustee’s sale at their proper
           address . . . .
 9
10   (ECF No. 8 at 33). Plaintiffs allege the following injuries: violated privacy rights; “wasted
11   time and money on a bankruptcy”; inability to see Plaintiffs’ mortgage statement, know
12   the amount of debt, or successfully address the debt in bankruptcy or mortgage
13   modification; “an exorbitant sum of money added to the Subject Loan to account for the
14   unlawful fees, costs and interest that Defendants added resulting from the foreclosure
15   process”; “the additional cost of . . . additional loan modifications”; “the cost of litigation.”
16   Id. at 24–25.
17         The Court finds that the alleged injuries regarding violated privacy rights, wasted
18   time, and inability to see Plaintiffs’ mortgage statement, know the amount of debt, or
19   successfully address the debt in bankruptcy or mortgage modification are not cognizable
20   injuries for purposes of the UCL. See Hall, 70 Cal. Rptr. 3d at 470–71. The facts alleged
21   do not plausibly support an inference that any failure to discuss nonforeclosure alternatives,
22   or failure to properly serve the Notice of Default or Notice of Trustee’s Sale, caused
23   Plaintiffs to miss loan payments, accumulate additional loan charges, apply for loan
24   modifications, or pursue bankruptcy. The facts alleged do not plausibly support an
25   inference that any false declaration of compliance caused Plaintiffs to miss payments,
26   accumulate additional loan charges, apply for loan modifications, or pursue bankruptcy.
27   Plaintiffs fail to adequately plead causation and injury regarding the alleged unlawful acts
28

                                                    25
                                                                                    18cv2531-WQH-RBB
 1   related to Cal. Civ. Code §§ 2923.55, 2923.5, 2924. See id. at 474. Plaintiffs fail to allege
 2   facts to support a UCL claim.
 3                G.     Cancellation of Instruments
 4         Defendants contend that Plaintiffs fail to adequately plead a cancellation claim.
 5   Plaintiffs contend that the cancellation claim survives because “[t]he Notice of Trustee’s
 6   Sale is voidable, and should be cancelled until Defendant Nationstar provides mortgage
 7   statements to Plaintiffs along with an accounting of what Plaintiffs paid, what has been
 8   applied to their mortgage and how it has been applied, and what Plaintiffs owe.” (ECF No.
 9   19 at 22). Plaintiffs assert that the recording of the August 28, 2017 Notice of Trustee’s
10   Sale prevents Plaintiffs from obtaining other remedies, including reinstatement and
11   reorganization.
12         A written instrument may be cancelled upon “reasonable apprehension that if left
13   outstanding it may cause serious injury to a person against whom it is void or voidable.”
14   Cal. Civ. Code § 3412; see also Zendejas v. GMAC Wholesale Mortg. Corp., No. 10cv184
15   OWW, GSA, 2010 WL 2629899, at *7 (E.D. Cal. June 29, 2010) (“To plead a cause of
16   action for cancellation of instrument, plaintiff must show that he will be injured or
17   prejudiced if the instrument is not cancelled, and that such instrument is void or voidable.”).
18   “[T]he complaint must state facts, not mere conclusions, showing the apparent validity of
19   the instrument designated, and point out the reason for asserting that it is actually invalid.”
20   Ephraim v. Metro. Tr. Co. of Cal., 172 P.2d 501, 507 (Cal. 1946). Courts have concluded
21   that cancellation of an instrument is an equitable remedy and not an independent basis for
22   liability. See Lawson v. CitiCorp Trust Bank, FSB, No. 2:11-CV-01163 KJM, 2011 WL
23   3439223, at *7 (E.D. Cal. Aug. 5, 2011) (collecting cases), aff’d sub nom. Lawson v.
24   Citicorp Tr. Bank, 576 F. App’x 696 (9th Cir. 2014).
25         In this action, Plaintiffs seek cancellation of the recorded August 28, 2017 Notice of
26   Default and the January 25, 2018 Notice of Trustee’s Sale. Plaintiffs allege that the
27   documents “were negligently and falsely recorded and are therefore invalid. These
28   recorded documents are voidable and should be voided by this Court to allow Plaintiffs to

                                                   26
                                                                                   18cv2531-WQH-RBB
 1   exercise their rights as detailed herein under the California Civil Code governing
 2   nonjudicial foreclosure.” (ECF No. 8 ¶ 80). The Court finds that Plaintiffs have not
 3   adequately alleged facts stating a claim for cancellation of instruments. See Zendejas, 2010
 4   WL 2629899, at *7 (granting motion to dismiss because plaintiffs failed to assert any valid
 5   reason, except that the defendants did not have the right to foreclose, that the instruments
 6   were void or voidable). In addition, Plaintiffs have failed to state any other claim in this
 7   action to provide a basis for liability for the cancellation of instruments claim. See Lawson,
 8   2011 WL 3439223, at *7. Plaintiffs fail to state a cancellation of instruments claim.
 9         IV.    CONCLUSION
10         IT IS HEREBY ORDERED that the motion to dismiss (ECF No. 17) filed by
11   Defendant Nationstar and joined by Defendant Wilmington Trust (ECF No. 24) is
12   GRANTED. Any motion to file an amended complaint must be filed within thirty (30)
13   days of the date of this order in accordance with Local Rule 7.1.
14    Dated: June 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   27
                                                                                  18cv2531-WQH-RBB
